Gaynor, J.:
The defendant’s subsequent discharge in bankruptcy was held by the justice not to discharge him .from this debt. This was error. *385Seefion 17 of the Rational Bankruptcy Act as amended in 1903 excepts among others “ liabilities * * * for alimony due or to become due, or for maintenance or support of wife or child,” from discharge. (30 U. S. Stat. at Large, 550, as amd. by 32 id. 798, § 5.) This last clause refers only to the involuntary liability under the common law for support of wife and children, and to any one who relieves their want; and under bonds, or the like, given for such support by requirement of courts and magistrates. It does not refer to liabilities for goods purchased by a husband or parent, as in this case, and used by wife or child. This latter fact does not change the character of the debt. The purchaser was free to do what he liked with the goods. They were a matter of free bargain and sale (Collier Bankruptcy [4th ed.], 199).
The judgment should be reversed.
Hirschberg, P. J., Hooker, Rich and Miller, JJ., concurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.